                                    Case 2:20-cv-00021-KJD-DJA Document 21 Filed 06/23/20 Page 1 of 2



                      1        WENDY M. KRINCEK, ESQ., Bar # 6417
                               AMY THOMPSON, ESQ., Bar # 11907
                      2        LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                      3        Suite 300
                               Las Vegas, NV 89169-5937
                      4        Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                      5        Email: wkrincek@littler.com
                                      athompson@littler.com
                      6
                               Attorneys for Defendant
                      7        ABSOLUTE DENTAL &
                               ORTHODONTICS PRADA, PLLC
                      8

                      9                                        UNITED STATES DISTRICT COURT

                   10                                                 DISTRICT OF NEVADA

                   11         PAULINA KLEIP-SOTELO, an Individual,                Case No. 2:20-cv-00021-KJD-DJA
                   12                             Plaintiff,                      STIPULATION AND ORDER FOR
                              vs.                                                 EXCEPTION TO ATTENDANCE
                   13                                                             REQUIREMENT TO EXCUSE
                              ABSOLUTE DENTAL & ORTHODONTICS                      DEFENDANT’S INSURANCE
                   14         PRADA, PLLC., a Domestic Professional               REPRESENTATIVE FROM IN-PERSON
                              Limited Liability Company, DOES I -X; ROE           ATTENDANCE AT THE EARLY
                   15         CORPORATIONS I -X.,                                 NEUTRAL EVALUATION
                   16                             Defendant.

                   17

                   18                  Defendant ABSOLUTE DENTAL & ORTHODONTICS PRADA, PLLC and Plaintiff
                   19          PAULINA KLEIP-SOTELO (“Plaintiff”), through their respective counsel of record, submit this
                   20          Stipulation respectfully requesting an exemption from the Early Neutral Evaluation (“ENE”) in-person
                   21          attendance requirements for Defendant’s insurance representative. 1
                   22                  The Order Scheduling Early Neutral Evaluation (“ENE”) Session (ECF #10) sets the ENE for
                   23          July 16, 2020, and requires a representative of the insurance carrier with authority to settle this matter
                   24          up to the full amount of the claim to be present. The assigned adjuster in this matter works in
                   25          Connecticut and will be unable to fly to Las Vegas due to COVID-19 related travel concerns and
                   26          restrictions. Thus, the parties request that this Court grant an exemption to the in-person attendance
                   27

                   28          1
                                       Defendant’s client representative from Absolute Dental will be able to attend in-person.
LITTLE R MEND ELSO N
      ATTORNEYS AT LAW
3960 H oward Hughes Parkway          STIPULATION AND ORDER FOR EXCEPTION TO ATTENDANCE REQUIREMENT TO EXCUSE DEFENDANT’S INSURANCE
          Suite 300
 Las Vegas, NV 89169-5937                      REPRESENTATIVE FROM IN-PERSON ATTENDANCE AT THE EARLY NEUTRAL EVALUATION
        702.862.8800
                                  Case 2:20-cv-00021-KJD-DJA Document 21 Filed 06/23/20 Page 2 of 2



                      1
                              requirement for the representative of Defendant’s insurance carrier and allow the representative to
                      2
                              participate at the ENE telephonically for good cause.
                      3

                      4        Dated: June 22, 2020

                      5        Respectfully submitted,                        Respectfully submitted,

                      6
                               /s/ Amy Thompson                                /s/ Jenny L. Foley
                      7        WENDY M. KRINCEK, ESQ.                         JENNY L. FOLEY, Ph.D., ESQ.
                               AMY THOMPSON, ESQ.                             MARTA D. KURSHUMOVA, ESQ.
                      8        LITTLER MENDELSON, P.C.                        HKM EMPLOYMENT ATTORNEYS
                      9        Attorneys for Defendant                        Attorneys for Plaintiff
                   10

                   11

                   12
                                                                                     IT IS SO ORDERED.
                   13
                                                                                     Dated: June 23, 2020.
                   14

                   15

                   16                                                                _______________________________________
                   17                                                                UNITED STATES MAGISTRATE JUDGE
                              4850-0500-1153.1 051901.1013
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                                2.
LITTLE R MEND ELSO N
      ATTORNEYS AT LAW
3960 H oward Hughes Parkway         STIPULATION AND ORDER FOR EXCEPTION TO ATTENDANCE REQUIREMENT TO EXCUSE DEFENDANT’S INSURANCE
          Suite 300
 Las Vegas, NV 89169-5937                     REPRESENTATIVE FROM IN-PERSON ATTENDANCE AT THE EARLY NEUTRAL EVALUATION
        702.862.8800
